Title: To George Washington from Clement Biddle, 13 August 1786
From: Biddle, Clement
To: Washington, George



[Philadelphia] August 13th 1786.

I have before me your Esteemed favour of 31st Ulto—at present there is a Suspension of paying the Indents for Interest of Certificates in this State, owing to a misunderstanding between the Controller of our State and the Treasury Board. but it is supposed that it will before long be settled when I will draw the Indents for Interest on the Certificate of 339 53/90 D[ollar]s which you sent me as they will be usefull to you for paying Taxes in Virginia after which I will Loan the Certificate to our State—draw one years Interest in our paper Money and return you the State Certificate—this mode I conceive to be most for your Interest, as the State Certificate will afterwards draw Interest here every Six Months, yet the price of your Certificate of which kind, hundreds are bought here and sold here daily, don’t vary Sixpence in the pound from what I advised you in Case of actual

Sale—But for a Settlement with the person you received it from I have stated an Account of the Specie Value at the time I wrote you the 24th of June last.
At present there is by no means a plenty of goods at this Market especially of the kinds you mention—Blankets, Oznabrigs and Linen are realy scarce & will be so till our fall Vessels arrive—Paints may sometimes be had at Vendue Cheap, but only the Close of Sales of that article and those insorted, but Hyson Tea is plenty and very good at or under two Dollars but a Superior kind from 17/6 to 20/ p. lb.—Inclosed is an answer from Arthur Howell who is reckoned an honest Tanner respecting the price of Leather—I delivered your Letter into the hands of Mr Thomas Smith who happened to be in Town and I forward you his answer herewith.
As he was going through Lancaster I put your Letter for that place in his Charge—Mrs Biddle joins in respectful Compliments to Mrs Washington—I am—dr General &c.

C. Biddle

